Order entered March 26, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00515-CV

                      MOHAMMAD ASHRAT, Appellant

                                         V.

                       TARIQ M. CHOUDHRY, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-07249

                                     ORDER

      We ORDER appellant to file a response to appellee’s Motion for

Continuance, if any, within five days of this order.


                                              /s/      DAVID J. SCHENCK
                                                       PRESIDING JUSTICE